UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x
KATURIA D’ AMATO, et al.
Plaintiffs, Civil Action No, 2:19-cv-01398-
JMA-ARL
- against -
STIPULATION OF
ALFONSE D’ AMATO, et al. DISCONTINUANCE
Defendants.
x

 

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, that
whereas no party hereto is an infant or incompetent person for whom a committee has been
appointed and no person not a party has an interest in the subject matter of the action, the above-
entitled action be and same hereby is discontinued as against defendant ALFONSE D'AMATO
with prejudice and without costs to either.

IT IS HEREBY FURTHER STIPULATED AND AGREED, that this Stipulation may
be executed in counter parts and filed with the Clerk and the Court without further notice and
facsimile or e-mail signatures shall be effective as originals for all purposes.

Dated: New York, New York
January 23, 2020

KATURIA R LLP

 
    
     

aturia D’ Amato
Pro Se Litigant

 

Attorneys for Defendant Alfonse
D'Amato

300 Garden City Plaza, 5" Floor
Garden City, New York 11530
(516) 746-8000

JLM/01437327v1/M076240/C0122280

 
